Title: To Benjamin Franklin from Sartine, 3 May 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Marly le 3 may 1779.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 19 du mois dernier par la quelle vous me marquez que plusieurs Americains qui, après avoir été pressés en Angleterre, ont été pris sur des Vaisseaux de cette nation et conduits dans les Prisons de France desireroient entrer au Service des Etats unis. J’ai deja accordé au Capitaine John la facilité d’engager plusieurs de ces Prisonniers, et je suis informé qu’il en a été remis une assez grande quantité à sa Disposition. Je dois vous observer, Monsieur, que le Roi en Accordant ainsi la liberté aux Sujets des Etats Unis se prive des moyens de la rendre par une échange à ses propres Sujets. Au reste J’ai donné ordre de m’informer du nombre des Americains qui sont encore detenus en France, et lorsque j’aurai pris les Ordres du Roi sur l’objet de votre demande, J’aurai l’honneur de vous faire connoitre les Intentions de Sa Majesté.
J’ai celui d’être avec la Consideration la plus distinguée, Monsieur, Votre très humble et très obeissant Serviteur.
(signé) De Sartine
M. Franklin.
